UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-05576 SPHERIX INCORPORATED (Exact name of Registrant as specified in its charter) Delaware 52-0849320 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7927 Jones Branch Drive, Suite 3125, Tysons Corner, VA 22102 (Address of principal executive offices) 703-992-9260 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files.) Yes [X]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer []Accelerated Filer []Non-accelerated Filer []Smaller Reporting Company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the Registrant’s classes of Common Stock, as of the latest practicable date. Class Outstanding as of August 16, 2013 Common Stock, $0.0001 par value 1,204,045 shares Spherix Incorporated Form 10-Q For the Quarter Ended June 30, 2013 Index Page No. Part I. Financial Information Item 1. Financial Statements (Unaudited except for the condensed consolidated balance sheet as of December 31, 2012, which was derived from the audited financial statements as of and for the year ended December 31, 2012) 1 Condensed Consolidated Statements of Operations for the three-month and six-month periods ended June 30, 2013 and 2012 1 Condensed Consolidated Balance Sheets as of June 30, 2013 and December 31, 2012 2 Condensed Consolidated Statements of Cash Flows for the six-month periods ended June 30, 2013 and 2012 3 Notes to the Condensed Consolidated Financial Statements 4 Item 2.
